Citation Nr: 1038368	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Augusta, Maine Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction of the case was thereafter transferred 
to the RO in Newark, New Jersey.  In June 2010, a Board hearing 
was held before the undersigned at the latter RO.  At the hearing 
the Veteran submitted additional evidence with a waiver of RO 
consideration.  

PTSD is the only psychiatric diagnosis of record; further action 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) is not 
necessary; and the issue has been characterized accordingly.   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

In his June 2010 hearing the Veteran testified that he had 
applied for disability benefits with the Social Security 
Administration (SSA) (in part for a psychiatric disability), 
participated in two related examinations, and was subsequently 
denied benefits.  The evidence of record does not contain any SSA 
records and there is no indication such were sought.  
Accordingly, records and examinations considered in the SSA 
determination in conjunction with the Veteran's denial of 
benefits are likely to contain pertinent information, and must be 
secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran also testified that sometime in July/August 1970 a 
fellow soldier by the name of [redacted]was killed in a 
training accident when he was fatally struck in the back of the 
head with a parachute flare.  The Veteran related that he was in 
the next foxhole over and witnessed the accident.  The evidence 
of record reveals that in October 2008 the RO attempted to verify 
the alleged stressor event with the result that records did not 
confirm that it occurred.  At the hearing, the Veteran submitted 
his Ft. Knox, Kentucky training yearbook which included a 
memorial photograph of [redacted].  Thus it would appear that 
he did die during training at Ft. Knox, or in close proximity to 
the time of training.  The in-service death of a service member 
is an imminently verifiable event and further development must be 
completed in an attempt to corroborate the Veteran's alleged 
stressor event.         

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain from SSA a copy of 
its decision denying the Veteran 
disability benefits, as well as copies of 
any and all medical records or 
examinations underlying that 
determination.  

2.	The RO should again attempt to corroborate 
the Veteran's alleged stressor of 
witnessing the death of [redacted].  
Any research request should be accompanied 
by the yearbook page submissions (showing 
a memorial picture for [redacted]).  
The RO should make a formal determination 
as to whether there is credible supporting 
evidence that the claimed in-service 
stressor occurred (making any credibility 
assessments necessary).  The RO should 
explain the basis for any finding that 
there is no credible supporting evidence 
of a claimed in-service stressor event.

3.	If and only if the Veteran's alleged 
stressor event in service is found to be 
corroborated, the RO should arrange for a 
psychiatric examination of the Veteran to 
determine whether he has PTSD resulting 
from the corroborated stressor event in 
service.  The examiner must be advised by 
the RO of what stressor event in service 
is found corroborated.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  The examiner must opine whether 
the Veteran has a diagnosis of PTSD 
related to the corroborated stressor event 
in service, and explain the rationale for 
all opinions given.  If it is determined 
that the Veteran was exposed to a stressor 
event in service, but does not meet the 
criteria for a diagnosis of PTSD the 
examiner must explain in detail why the 
criteria are not met. 

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


